Bart Cooper was killed in the town of Llano on the night of October 23, 1922, by the relator. He sought bail by habeas corpus
proceedings before the district judge, and from an order remanding him to the custody of the sheriff without bail he brings this appeal.
We do not regard it as at all necessary to make an extended statement of the case. It is in evidence from one witness that before the killing relator said deceased was a "stool pigeon of the law and an enemy of his and that he intended to kill him." When deceased *Page 621 
came out of the restaurant and walked down the sidewalk relator called to him and went to where he was and they walked around the corner of the building into an alley or vacant lot where the shooting occurred a few minutes later. It is also in evidence from another witness that practically the same threat was made to him upon the afternoon preceding the killing that night; the threat at this time being to the effect that he "intended to lead deceased down an alley some time and kill him." Within a few minutes after the shots were heard relator came into the back door of the restaurant and made the statement that he had killed deceased and that he was coming at him with a knife. Upon the examination of the body of deceased no weapons were found upon his person except a pocket-knife, closed and in his pocket.
We do not regard the evidence as presenting a case of an unexplained killing which has been held by this court as presenting a state of facts which would ordinarily call for bail. The threats made by relator were positive and directed at deceased and the reasons for relator' action appear in connection with the threats.
In our opinion the trial judge was amply authorized in remanding relator without bail and his judgment in that respect will be affirmed.
Affirmed.